Name: Commission Regulation (EEC) No 958/84 of 6 April 1984 suspending advance fixing of the import levy for maize and common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 84 Official Journal of the European Communities No L 97/25 COMMISSION REGULATION (EEC) No 958/84 of 6 April 1984 suspending advance fixing of the import levy for maize and common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the second subparagraph of Article 1 5 (7) thereof, Whereas Article 1 5 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger that, if existing arrange ­ ments are adhered to , levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be expected under more normal conditions ; Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the product concerned be temporarily suspended, HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for maize falling within subheading 10.05 B and common wheat falling within subheading 10.01 B I of the Common Customs Tariff is suspended from 7 to 10 April 1984 inclusive . Article 2 This Regulation shall enter into force on 7 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1984. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 164, 14 . 6 . 1982, p . 1 .